On Concession of Error PER CURIAM. Appellant Keren Edelsburg challenges the trial court’s non-final order holding her in criminal contempt. Upon appellee’s proper concession of error,1 we quash the trial court’s April 26, 2017 contempt order, and remand to the trial court to adjudicate Appellee’s March 6, 2017 motion. We also find that in the interests of pursuing fairness, further proceedings in this case should be held before a different trial judge. See Lo v. Lo, 878 So.2d 424, 426 (Fla. 3d DCA 2004). Order quashed; remanded with directions.  . Appellee Iehuda Tzynder's March 6, 2017 contempt motion sought to hold Appellant in civil, rather than criminal, contempt. While Appellee conceded the trial court erred by holding Appellant in criminal contempt, Ap-pellee, without citation to authority, suggested that this Court "convert" the trial court’s criminal contempt order into' a civil contempt order and rewrite the order’s flawed purge provision. We decline Appellee’s invitation.